
 Exhibit 10.6
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
This Executive Employment Agreement (the “Employment Agreement”) is made as of
February 15th, 2010 (the “Effective Date”) by and between Dennis Harstad
(“Executive”) and KL ENERGY CORPORATION, a Nevada corporation (hereinafter,
along with its parent, subsidiaries and affiliates, referred to as the
“Company”), and amends and restates all previous Employment Agreements by and
between Executive and the Company (the “Original Agreement”).
 
Recitals
 
Whereas, Executive is a key executive employee of the Company and has become and
will continue to be intimately familiar with the Company’s plans, trade secrets,
proprietary information, business activities and operations;
 
Whereas, Executive’s past experience and skills make him singularly qualified to
render special, unique, unusual and extraordinary services to the Company;
 
Whereas, the Company desires to employ Executive to provide executive-level
employment services and to provide Executive with certain compensation and
benefits in return for such services;
 
Whereas, Executive wishes to be employed by the Company and provide employment
services in return for certain compensation and benefits;
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the Company and Executive agree to the below terms.
 
Agreement
 
1.           Term; Employment; Position and Responsibilities.
 
1.1           Term.  The term of this Employment Agreement shall be three (3)
years from the Effective Date (the “Initial Term”). The Term may be extended
only upon written agreement of the Company and Executive prior to the end of the
Initial Term (such extended period, together with the Interim Term, to be
referred to as the “Term”).
 
1.2           Role. Executive agrees to serve as the Company’s Vice President of
Plant Operations and to perform all duties and responsibilities associated with
that position consistent with the Company’s Bylaws, as may be amended from time
to time (the “Bylaws”) and as directed by Executive’s supervisor. Executive
shall report to President and Chief Executive Officer in this role.  Executive
agrees to devote all of his professional time, attention, skill and best efforts
to the performance of his duties hereunder, except for permitted vacation
periods and reasonable periods of illness or other incapacity.  Executive shall
perform his duties, responsibilities and functions to the Company hereunder to
the best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with the Company’s policies and procedures in all
material respects.  While an employee of the Company, Executive shall not serve
as an officer or director of, or otherwise perform services for compensation
for, any other
 


 
Exhibit 10.6 Page 1

--------------------------------------------------------------------------------

 


entity without the prior written consent of Executive’s supervisor (which may be
given or withheld in his/her sole discretion); provided, that Executive may,
with the prior written approval of Executive’s supervisor, serve as an officer
or director of, or otherwise participate in, purely educational, welfare,
social, religious and civic organizations, in each case so long as such
activities do not interfere with Executive's employment.  Executive acknowledges
and agrees that he may become an employee of a direct or indirect parent,
subsidiary or other affiliate of KL Energy Corp., and that the terms and
conditions of this Agreement shall apply to Executive as an employee of any such
other entity, and that all such entities are included in the term “Company,” as
used herein..
 
1.3           Employment Policies. Executive’s employment shall also be governed
by the general employment policies and practices of the Company in effect from
time to time, except that when the terms of this Employment Agreement differ
from or are in conflict with such general employment policies or practices, this
Employment Agreement shall control.
 
1.4           Other Agreements. Executive represents and warrants that he has
disclosed to the Company the existence of any and all non-solicitation,
confidentiality, and/or non-competition agreements to which Executive is a party
and that Executive is not under an obligation to any other person or entity that
would interfere or conflict with his employment with the Company or the
performance of his duties hereunder.


2.           Compensation.
 
2.1           Base Salary.  As compensation for his services hereunder, the
Company shall pay Executive a base salary of $130,500 per year (“Base Salary”).
The Executive’s salary will be reinstated to $145,000 per year (“110% Base
Salary”) which was the salary level prior to the Company-wide 10% pay adjustment
in November 2008 on the event of the company signing a service contract with for
the pending bagasse testing with a Brazilian company. Executive’s performance
may be reviewed by Executive’s supervisor each calendar year.  The supervisor
may adjust the Executive’s Base Salary concurrent with the administration of the
performance review, or at any other time (to reflect cost of living changes or
otherwise), in its sole discretion, subject to the severance provisions set
forth in Section 4 below.
 
2.2           Bonus.
 
(a)           Annual Bonus.   During each calendar year during the Term,
Executive shall be eligible to earn a cash performance bonus of up to 100% of
Base Salary (the “Bonus”), which Bonus shall be earned and paid in the sole
discretion of the Company’s Board of Directors.
 
(b)           Equity Incentive Scheme.  Executive may also be eligible to
participate in any equity incentive plan or arrangement that may be adopted from
time to time by the Board of Directors of the Company’s.  To the extent
Executive is eligible and the Board if Directors determines that Executive is to
be granted any type of equity incentive, the Company and Executive will enter
into a separate agreement setting forth the terms and conditions of such
participation.


 
Exhibit 10.6 Page 2

--------------------------------------------------------------------------------

 
 


2.3           Tax Treatment.  Executive’s Base Salary and Bonus (if earned) and
any other compensation (including severance benefits) payable to Executive in
consideration for his employment services shall be paid by the Company subject
to applicable payroll withholdings and deductions, reportable on a Form W-2
annually.  Executive’s Base Salary shall be paid on the Company’s customary
payroll payment schedule, as may be modified from time to time.
 
3.           Benefits.
 
3.1           Business Expenses.  The Company shall reimburse Executive for all
reasonable, documented business expenses incurred in connection with his
services hereunder, in accordance with the Company’s business expense
reimbursement policies and procedures in effect from time to time.
 
3.2           Paid Leave Benefits.  Beginning on January 1, 2010, Executive
shall accrue twenty (20) days of paid vacation each calendar year, to be taken
at such times as mutually agreed with Executive’s supervisor.  Executive shall
also be entitled to paid holiday leave in accordance with the Company’s
governing holiday schedule.  All vacation (i) shall be accrued on a monthly
basis, in accordance with the Company’s vacation policies and procedures, as may
be amended from time to time, and (ii) must be taken during the calendar year
accrued, or it will be forfeited.
 
3.3           Standard Benefits.  Executive shall be entitled to participate in
all benefits plans and programs the Company makes available to its salaried
employees generally, on the same terms and conditions governing those plans as
in effect from time to time.
 
3.4           Other Benefits. To the extent not paid by the Company under
Section 3.3, Executive also shall be entitled to receive full reimbursement for
the premium costs of coverage for Executive (but not Executive’s family and
dependents), under the Company’s medical and dental plans.
 
3.5           D&O Insurance.    To the extent that the Company has any Director
and Officer Liability Insurance coverage, Executive will be covered under such
policy as it exists from time to time.  If Executive serves as a director of the
Company, or as a director or officer of any subsidiary, parent or other
affiliate of the Company, he will serve in such capacity without additional
compensation from the Company.
 
3.6           Changes to Benefits    The Company reserves the right to
supplement, discontinue or change its benefit and bonus plans and programs from
time to time, in its sole discretion.
 
4.           At Will Employment; Severance Benefits.
 
4.1           At Will Status. Executive’s employment with the Company shall be
on an “at will” basis.  Accordingly, both Executive and the Company retain the
right to terminate the
 


 
Exhibit 10.6 Page 3

--------------------------------------------------------------------------------

 


employment relationship at any time, with or without Good Reason or Cause, and
with or without advance notice, subject to the terms set forth herein.  The
Company, however, requests that Executive provide ninety (90) days advance
notice of his intention to resign to allow for an orderly transition.
 
4.2           Final Pay. Upon termination of Executive’s employment for any
reason, the Company shall pay Executive all earned but unpaid salary, and all
accrued but unused vacation earned by Executive through and including the date
his employment terminates (the “Termination Date”), subject to applicable
payroll deductions, in accordance with governing law.  Executive shall not be
entitled to any severance benefits or other compensation from the Company after
the Termination Date, except as expressly provided herein or as may be required
by law.
 
4.3           Severance Benefits.
 
(a)           Termination Not for Cause or for Good Reason.  If, during the
Term, Executive resigns for Good Reason or is terminated by the Company without
Cause (each a “Covered Termination”), Executive will be eligible to receive, as
severance:
 
(i)            four (4) months of Executive’s Base Salary, less applicable
withholdings and deductions; and
 
(ii)           at the sole discretion of the Board of Directors (as to both
amount of and payment date for), a Bonus for the calendar year in which the
Termination Date occurs, pro-rated to reflect the portion of the calendar year
for which the Executive was employed by the Company;
 
“Good Reason” for Executive to resign his employment shall exist if any of the
following occurs without Executive’s consent: (1) Executive’s Base Salary is
reduced below the Base Salary rate in effect as of the Effective Date but
excluding any reduction made by the Company in good faith as a result of a
material decline in the Company’s financial performance as compared to its
financial performance for the prior fiscal year; (2) Executive’s position,
authority and responsibilities, taken as a whole, are materially diminished; (3)
Executive is required to relocate Executive’s principal office to a location 50
miles or more from his current location; or (4) any material breach by the
Company of the terms of this Employment Agreement.  To resign for Good Reason,
Executive must notify the Company in writing of the specific act(s) or event(s)
which give rise to Good Reason within thirty (30) days of Executive’s knowledge
of the occurrence of such act(s) or event(s) and give the Company thirty (30)
days to cure.


(b)           Termination upon Death or Disability.  If, during the term,
Executive dies or Executive’s employment is terminated because Executive has
become Disabled, Executive will be eligible to receive (1) six (6) months of
severance and (2), at the sole discretion of the Board of Directors (as to both
amount of and payment date for), a Bonus for the calendar year in which the
Termination Date occurs, pro-rated to reflect the portion of the calendar year
for which the Executive was employed by the Company.
 


 
Exhibit 10.6 Page 4

--------------------------------------------------------------------------------

 


(c)           Amounts payable to Executive under Section 4.3(a) or (b) (the
“Severance Pay”) shall be paid in equal installments on the Company’s customary
payroll pay dates or at the Company’s discretion, in one or more lump sum
payments. As a precondition to receiving any Severance Pay, Executive agrees
that Executive must provide the Company with a signed, effective Release of
Claims in substantially the form attached hereto as Exhibit A (the “Release”).
Severance Pay shall commence on the first payroll pay date after the Company
receives the fully executed release from the Executive and the Release becomes
effective by its terms.
 
(d)           Termination for Cause. If, during the Term, Executive is
terminated for Cause, he shall have no right to any severance benefits of any
kind or nature.  Additionally, notwithstanding the terms and conditions of any
equity incentive plan or arrangement under which Executive may receive an equity
incentive award, right or option, effective immediately upon the Terminate Date,
such award, right or option shall immediately, with no further action by the
Company, terminate and no longer be exercisable by Executive. “Cause” to
terminate Executive’s employment shall exist if, in the reasonable determination
of the Company, any one of the following has occurred: (1) Executive’s
misappropriation of a material business opportunity of the Company, including
securing any personal profit in connection with any transaction entered into on
behalf of the Company; (2) Executive’s participation in any act of fraud or
dishonesty against the Company or any of its affiliated entities; (3)
Executive’s willful neglect and/or unreasonable refusal to perform his duties as
set forth in this Employment Agreement; (4) Executive’s material breach of the
terms of this Employment Agreement or any other agreement between Executive and
the Company; (5) Executive’s conviction of, or an entry of a pleading of guilty
or no contest to a felony or any crime involving moral turpitude, fraud, theft,
embezzlement or dishonesty; (6) misconduct by Executive that demonstrates gross
unfitness to serve; and/or (7) Executive’s breach of the duties of care or
loyalty to the Company; provided that the Company shall give Executive thirty
(30) days’ written notice and opportunity to cure prior to any termination for
Cause based on the grounds specified in subsections (3) and (7), above..
 
5.           Proprietary Information.  As a condition of employment, Executive
must sign and abide by the terms of the Employee Proprietary Information and
Inventions Assignment Agreement attached hereto as Exhibit B (“Proprietary
Information Agreement”).  To the extent any of the obligations set forth in the
Proprietary Information Agreement conflict with those set forth in this
Employment Agreement, the terms and conditions of the Proprietary Information
Agreement shall control.
 
6.           NonCompetition Obligations.  Executive’s obligations under this
Employment Agreement are in addition to Executive’s obligations pursuant to that
certain Noncompetition and Non-Solicitation Agreement attached hereto as Exhibit
C (the Noncompetition Agreement”).  Nothing in this Employment Agreement shall
be construed as limiting or superseding Executive’s obligations under the
Noncompetition Agreement.  Executive’s obligations under the Noncompetition
Agreement shall survive termination of Executive’s employment with the Company,
and shall not be modified, altered, or otherwise effected by such termination or
the reasons for such termination.  To the extent that any of the obligations set
forth in the Noncompetition Agreement conflict with those set forth in this
Employment Agreement, the terms and conditions of the Noncompetition Agreement
shall control.
 


 
Exhibit 10.6 Page 5

--------------------------------------------------------------------------------

 
 
 
7.           Notice.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including,
personal delivery by facsimile transmission), delivery by express delivery
service (e.g. Federal Express or UPS), or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll (which address may be changed by
written notice).
 
8.           Arbitration.  Except as provided in Section 9 of this Employment
Agreement, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to the enforcement,
breach, performance, execution or interpretation of (i) this Employment
Agreement, Release attached here to as Exhibit A, the Employee Proprietary
Information and Inventions Agreement attached hereto as Exhibit B, and the
Noncompetition Agreement attached hereto as Exhibit C (the “Operative
Documents”), (ii) Executive’s employment with the Company, and/or (iii) the
termination of that employment (collectively, “Claims”), shall be resolved, to
the fullest extent permitted by law, by final, binding and (to the extent
permitted by law) confidential arbitration in Rapid City, South Dakota before a
single arbitrator with American Arbitration Association (“AAA”) or its
successor, conducted pursuant to the AAA Employment Arbitration Rules and
Mediation Procedures then in effect.  Claims subject to this arbitration
provision shall (a) include, but not be limited to, Claims pursuant to any
federal, state or local law or statute, including (without limitation) the Age
Discrimination in Employment Act, as amended; Title VII of the Civil Rights Act
of 1964, as amended; the Americans With Disabilities Act of 1990; the federal
Fair Labor Standards Act; the applicable state anti-discrimination statutes and
Claims pursuant to any common law, tort law or contract law, including (without
limitation) breach of contract or other promise, discrimination, harassment,
retaliation, wrongful discharge, fraud, misrepresentation, defamation, and
emotional distress, and (b) exclude Claims that by law are not subject to
arbitration.  The arbitrator shall:  (1) have the authority to compel adequate
discovery for the resolution of all Claims and to award such relief as would
otherwise be permitted by law; and (2) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitral panel shall have the power to assign the responsibility
for legal fees of any party to any other party as provided by law; provided,
however, the administrative costs associated with any arbitration under this
Section 8 shall be shared equally by the Executive and by the Company.  The
award of the arbitral panel maybe entered and enforced as a judgment in any
court of competent jurisdiction. Executive and the Company acknowledge that, by
agreeing to this arbitration procedure, both Executive and the Company waive the
right to resolve any Claims through a trial by jury or judge or by
administrative proceeding.
 
9.           Injunctive Relief.  In the event of a breach or threatened breach
by the Executive of the provisions of the Employee Proprietary Information and
Inventions Agreement attached hereto as Exhibit B, and the Noncompetition
Agreement attached hereto as Exhibit C, the Executive and/or the Company
irrevocably and unconditionally consent to submit to the jurisdiction of the
state or federal courts located in Rapid City, South Dakota, for any action to
obtain a temporary restraining order or preliminary injunction, and waive any
objection to venue or jurisdiction of those courts; provided, however, that the
merits of such action, and a final
 


 
Exhibit 10.6 Page 6

--------------------------------------------------------------------------------

 


judgment on the action, shall be submitted to arbitration as provided in Section
8 above. Executive further acknowledges and agrees that any breach or threatened
breach of the Employee Proprietary Information and Inventions Agreement attached
hereto as Exhibit B, and/or the Noncompetition Agreement attached hereto as
Exhibit C may cause irreparable injury to the Company for which an adequate
remedy may not available at law and that Company may elect to pursue injunctive
relief to prohibit such breach.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach at law or in equity, including the
recovery of monetary damages from the Executive.  The Executive acknowledges
that the possible restrictions on his activities which occur as a result of the
performance of his obligations under the Employee Proprietary Information and
Inventions Agreement attached hereto as Exhibit B, and/or the Noncompetition
Agreement attached hereto as Exhibit C are reasonably required for the
protection of the Company’s interests.  In the event the Company obtains a
temporary restraining order in accordance with this Section 9 for the
Executive’s alleged violations of the Employee Proprietary Information and
Inventions Agreement attached hereto as Exhibit B, and/or the Noncompetition
Agreement attached hereto as Exhibit C, the Company’s obligations to pay any
Severance Pay to Executive pursuant to Section 4 of this Agreement shall be
suspended until a final determination on the merits of the Company’s claim is
made in arbitration under the procedures set forth in Section 8.  If the Company
obtains in arbitration a judgment, order, or other similar determination against
the Executive, the Company’s obligations with respect to the Severance Pay shall
terminate effective as of the date of the temporary restraining order.  If the
Company does not obtain such a judgment, order or other similar determination
against the Executive for violating the Employee Proprietary Information and
Inventions Agreement attached hereto as Exhibit B, and/or the Noncompetition
Agreement attached hereto as Exhibit C, then the Company’s obligations with
respect to the Severance Pay which were suspended shall become immediately due
and payable to the Executive in lump sum, along with an award of interest at
eight percent (8%) per annum for all sums wrongfully withheld, and all remaining
Severance Pay shall continue thereafter in accordance with this Agreement.  In
such circumstances, the arbitral panel shall also award the Executive his
attorneys’ fees and costs incurred in defending the temporary restraining order
and the arbitration.
 
10.           Miscellaneous.
 
10.1           Entire Agreement.  This Employment Agreement, together with the
exhibits hereto, constitutes the entire agreement and understanding between the
parties with regard to the subject matter hereof.  This Employment Agreement
supersedes and replaces all prior agreements and understandings, whether written
or oral, with respect to the subject matter hereof, including but not limited to
the Original Agreement.  The parties are entering into this Employment Agreement
only on the representations contained herein, and not on any representations,
agreements or understandings not expressly included herein.  This Employment
Agreement shall be construed under and governed by the substantive laws of the
State of South Dakota, without regard to conflict of interest principles.  This
Employment Agreement shall inure to the benefit of and shall be binding upon the
parties and their respective heirs, legal representatives, successors, and
assigns; provided, however, that Executive’s obligations hereunder are personal
and non-assignable.
 


 
Exhibit 10.6 Page 7

--------------------------------------------------------------------------------

 


10.2           Severability.  The provisions of this Employment Agreement are
severable, and the invalidity of any provision does not affect the validity of
any other provision.  In the event that any arbitrator or court of competent
jurisdiction determines that any provision of this Employment Agreement is
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect. The court or arbitrator will, to
the fullest extent possible, reform any provision deemed unenforceable in whole
or in part, so that it is enforceable to the fullest extent possible.
 
10.3           Waiver/Modification.  No waiver of any provision of this
Employment Agreement shall be effective unless such waiver is confirmed in a
writing signed by the waiving party.  Except for modifications expressly
reserved to the Company’s discretion hereunder, no modification of this
Employment Agreement shall be effective unless memorialized in a writing signed
by both parties.
 
10.4           Counterparts.  This Employment Agreement may be executed in
counterparts, each of which need not contain signatures of more than one party,
but all of which taken together will constitute one and the same
agreement.  Facsimile signatures and/or PDF signatures shall be deemed as
effective as original signatures.  Each party has carefully read this Employment
Agreement, has been afforded the opportunity to be advised of its meaning and
consequences by his or its respective attorneys, and signed the same of his or
its own free will.
 
10.5           Personal Guarantees.  To the extent that the Executive has
personally guaranteed any credit card or other debt of the Company (including
obligations relating to Midwest Renewable Energy LLC), the Company will use its
commercially reasonable efforts to extinguish these guarantees either through
the full payment of the obligation and/or the negotiation of payment terms that
will eliminate the Executive’s guarantee of such indebtedness.
 
10.6           Exhibits.
 
Exhibit A – Form of Release
Exhibit B – Employee Proprietary Information And Inventions Agreement
Exhibit C – Noncompetition Agreement




[Signature Page to Follow]


 
Exhibit 10.6 Page 8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed the Executive Employment Agreement
as of the date and year noted above.
 
KL ENERGY CORPORATION


 
/s/ Steve Corcoran
 
Name:  Steve Corcoran
Title:  President


 
DENNIS HARSTAD
 
/s/ DENNIS HARSTAD
 




 
Exhibit 10.6 Page 9

--------------------------------------------------------------------------------

 


EXHIBIT A


RELEASE OF CLAIMS


1.           Employment Agreement. On 15 February, 2010, I entered into that
certain Executive Employment Agreement (the “Employment Agreement”) with KL
Energy Corporation, which along with its parent, subsidiaries and affiliates, is
referred to as the “Company”.  My employment with the Company ended on
____________ (the “Termination Date”).  I confirm that I have been paid all
compensation owed for all hours worked by me for the Company, I have received
all the leave and leave benefits and protections for which I was eligible in
connection with my employment with the Company, pursuant to the Family and
Medical Leave Act or otherwise, and I have not suffered any on-the-job injury
for which I have not already filed a claim.
 
2.           General Release.  In exchange for certain severance and other
post-employment benefits to be provided to me under the Agreement, I hereby
waive and release the Company, its parents, subsidiaries, predecessors,
successors and affiliates, and each of such entities’ officers, directors,
employees, shareholders, managers, members, employees, agents, representatives
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities, demands, causes of action, attorneys’ fees, damages, or obligations
of every kind and nature, whether known or unknown, arising at any time prior to
and including the date I sign this Release of Claims (the “Release”).  This
general release includes, but is not limited to: (a) all claims directly or
indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment relationship; (b) all claims or
demands related to salary, bonuses, fees, retirement contributions,
profit-sharing rights, profit distributions, commissions, stock, stock options,
or any other ownership or equity interests in the Company or any of its
affiliated entities, vacation pay, fringe benefits, expense reimbursements or
any other form of compensation or benefit; (c) all claims pursuant to any
federal, state or local law, statute or cause of action in any jurisdiction,
including, but not limited to, the federal Civil Rights Act of 1964, the federal
Americans with Disabilities Act of 1990, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the federal Age Discrimination in
Employment Act of 1967, the Equal Pay Act of 1963, the Fair Labor Standard Act,
South Dakota Codified Laws § 20-13-10 (1984), each as amended to date, tort law,
contract law, wrongful discharge, discrimination, harassment, fraud, defamation,
emotional distress, or claims for breach of fiduciary duty.  Notwithstanding the
foregoing, nothing in paragraph shall release: (i) any rights I have under the
Agreement; (ii) any rights to indemnification I have pursuant to any written
indemnification agreement to which I am a party or third party beneficiary, the
certificate of incorporation or Bylaws of the Company, or under applicable law;
or (iii) any rights which cannot be waived as a matter of law.  In addition, I
understand that nothing in this release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any analogous state or federal agency,
except that I acknowledge and agree that I shall not recover any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any claim released herein.
 
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 10

--------------------------------------------------------------------------------

 


3.           ADEA Waiver and Release.  If I am 40 years of age or older as of
the Termination Date, I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”).  I acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing, as required by the ADEA, that:  (a) this Release does
not apply to any rights or claims that arise after the date I sign it; (b) I
should consult with an attorney before signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days after the date I sign
this Release to revoke my acceptance of it (by sending written notice of such
revocation to the Company); and (e) this Release will not be effective until the
date upon which this revocation period has expired unexercised, which will be
the eighth (8th) day after I sign this Release (assuming I do not earlier revoke
my acceptance of it).
 
4.           Entire Agreement. This Release, together with the Employment
Agreement (including any exhibits thereto), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and the Company with
regard to their subject matter, and I am not relying on any promise, warranty or
representation that is not expressly stated therein.
 
Understood, Accepted and Agreed:
 
DENNIS HARSTAD
 
/s/ DENNIS HARSTAD
 
Date: February 24, 2010
 



 
 
/s/ D.H.
/s/ S.C.

 
Exhibit 10.6 Page 11

--------------------------------------------------------------------------------

 


EXHIBIT B
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 

 

In consideration of my employment with KL Energy Corporation (hereinafter, along
with its parent, subsidiaries and affiliates, referred to as the “Company”), and
the compensation paid to me now and during my employment with the Company I,
DENNIS HARSTAD , agree to the terms of this Agreement as follows:
 
1.           Confidential Information Protections.
 
1.1           Nondisclosure; Recognition of Company’s Rights.  At all times
during and after my employment, I will hold in confidence and will not disclose,
use or publish any of the Company’s Confidential Information (defined below),
except as may be required in connection with my work for the Company, or as
expressly authorized by the Board of Directors of the Company (the “Board”). I
hereby assign to the Company any rights I may have or acquire in any and all
Company Confidential Information and recognize that all Company Confidential
Information shall be the sole and exclusive property of Company and its assigns.
 
1.2           Confidential Information.  The term “Confidential Information”
shall mean any and all confidential knowledge, data or information related to
the Company’s business or its actual or demonstrably anticipated business or
development, including without limitation (a) information regarding products,
services, marketing and business plans, market studies and forecasts,
competitive analyses, budgets, financial statements, contracts, prices, and
profit margins; (b) the names, addresses, phone numbers, preferences, buying
and/or selling histories and other information concerning suppliers, vendors,
customers and prospective customers of the Company; (c) proprietary technology,
trade secrets, patented processes, research and development data, know-how,
databases and data collections, diagrams or designs, models, formulae,
inventions (whether or not patentable), patent applications, registered and
unregistered marks and all goodwill associated with such marks, methods,
processes, procedures, software and software code (in any form, including source
code and executable code), techniques, user interfaces, domain names, URLs, web
sites, registered and unregistered copyrights, works of authorship and other
forms of technology or technical 
  information regarding the skills and compensation of Company’s employees,
contractors, and any other service providers of Company; (e) the existence of
any business discussions, negotiations, or agreements between Company and other
information (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as instruction manuals, prototypes,
samples, studies and summaries) and any reissues, extensions or renewals
thereof; (d) employee lists, employment agreements, personnel policies, and  and
any third party; and (f) any of the above materials, data or information as it
relates; to the Company’s parent, subsidiaries, and affiliated entities
provided, however, Confidential Information shall not include any information
that is generally known in the industry or otherwise becomes available in the
public domain, in each case other than pursuant to a breach of this Agreement.
 
1.3           Third Party Information.  I understand that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such Third Party Information
and to use it only for certain limited purposes.  During and after the term of
my employment, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company), nor will I use Third
Party Information except in connection with my work for the Company or unless
expressly authorized by an officer of the Company in writing.
 
1.4           No Improper Use of Information of Prior Employers and Others.  I
represent that my employment by the Company does not and will not breach any
agreement with any former employer, including any non-compete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by the Company.  I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by the
Company, I will not improperly make use of, or disclose, any confidential
information or trade secrets

 
 
/s/ D.H.
/s/ S.C.
 
 
Exhibit 10.6 Page 12

--------------------------------------------------------------------------------

 
 
 
of any former employer or other third party, nor will I bring onto the premises
of the Company or use any unpublished documents or any property belonging to any
former employer or other third party, in violation of any lawful agreements with
that former employer or third party.  I will use in the performance of my duties
only information that is generally known and used by persons with training and
experience comparable to my own, is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
the Company.
 
2.           Inventions.
 
2.1           Inventions and Intellectual Property Rights.  As used in this
Agreement, the term “Invention” means any proprietary or trade-secret ideas,
concepts, Confidential Information, materials, processes, data, programs,
know-how, improvements, discoveries, developments, designs, artwork, formulae,
other copyrightable works, and techniques and all Intellectual Property Rights
in any of the items listed above as such relate to the business of the
Company.  The term “Intellectual Property Rights”  means all past, present, and
future rights of the following types, which may exist or be created under the
laws of any jurisdiction in the world: (A) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights
and mask works; (B) trademark and trade name rights and similar rights; (C)
trade secret rights; (D) patent and industrial property rights; (E) other
proprietary rights in Intellectual Property; and (F) rights in or relating to
registrations, renewals, extensions, combinations, divisions, and reissues of,
and applications for, any of the rights referred to in clauses (A) through (E)
above.
 
2.2           Ownership of Company Inventions. I irrevocably assign to the
Company all right, title and interest in any work product that I create or to
which I contribute pursuant to this Agreement related to the business of the
Company (the “Work Product”), including all Intellectual Property Rights
contained therein.
 
2.3           Enforcement of Intellectual Property Rights and Assistance. During
and after the period of my employment, I will, at the Company’s sole expense,
reasonably assist the Company in every proper way, to obtain and enforce United
States and foreign Intellectual Property Rights relating to Company Inventions
in all countries, including securing my signature on any document needed in
connection with such purposes.
 
3.           Records.  I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that is required
by the Company) of all Inventions made by me during the period of my employment
by the Company, which records shall be available to, and remain the sole
property of, the Company at all times.
 
4.           Return Of Company Property. Upon termination of my employment or
upon the Company’s request at any other time, I will deliver to the Company all
of the Company’s property, equipment, and documents, together with all copies
thereof, and any other material containing or disclosing any Inventions, Third
Party Information or Confidential Information and certify in writing that I have
fully complied with the foregoing obligation.  Upon termination of my
employment, I agree that I will not copy, delete, or alter any information
contained upon my Company computer or Company equipment before I return it to
Company.  In addition, if I have used any personal computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company information,
including but not limited to, Confidential Information, I agree to provide the
Company with a computer-useable copy of all such Confidential Information and
then permanently delete and expunge such Confidential Information from those
systems; and I agree to allow an independent computer forensics consultant
access to my system as reasonably requested by the Company to verify that the
necessary copying and/or deletion is completed.  I further agree that any
property situated on Company premises and owned by the Company is subject to
inspection by Company personnel at any time with or without notice.  Prior to
the termination of my employment or promptly after termination of my employment,
I will cooperate with the Company in attending an exit interview and certify in
writing that I have complied with the requirements of this section.
 
5.           Notification Of New Employer.  If I leave the employ of the
Company, I consent to the notification of my new employer of my rights and
obligations under this Agreement, by the Company providing a copy of this
Agreement or otherwise.
 
6.           General Provisions.
 
6.1           Governing Law and Venue.  This

 
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 13

--------------------------------------------------------------------------------

 


 
 
Agreement and any action related thereto will be governed and interpreted by and
under the laws of the State of South Dakota, without giving effect to any
conflicts of laws principles that require the application of the law of a
different state.  I expressly consent to personal jurisdiction and venue in the
state of South Dakota for any lawsuit or arbitration filed against me by the
Company arising from or related to this Agreement and I consent to the
application of the provisions of Sections 8 and 9 of the Employment Agreement
with respect to the resolution of any dispute raised by the parties hereto.
 
6.2           Severability.  If any provision of this Agreement is, for any
reason, held to be invalid or unenforceable, the other provisions of this
Agreement will remain enforceable.  If the final judgment of a court of
competent jurisdiction or arbitral panel declares that any term or provision
hereof is invalid or unenforceable, the parties hereto agree that the court or
arbitral making such determination shall have the power to  limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.  In the event such court or arbitral panel does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
6.3           Survival.  This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and be binding upon my heirs and legal representatives.
 
6.4           Employment.  I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.
 
6.5           Notices.  Each party must deliver all notices or other
communications required or permitted under this Agreement in writing to the
other party at the address listed on the signature page, by courier, by
certified or registered mail (postage
 
prepaid and return receipt requested), or by a nationally-recognized express
mail service.  Notice will be effective upon receipt, or refusal by party of
delivery.  If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark.  If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt. Each party may change its address
for receipt of notice by giving notice of the change to the other party.
 
6.6           Injunctive Relief. I acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of the Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance) in accordance with the provisions of Sections 8
and 9 of my Employment Agreement with the Company.
 
 6.7           Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of that provision or any
other provision on any other occasion.
 
6.8           Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by the Company or retained as an independent
contractor, the obligations pursuant to sections of this Agreement titled
“Confidential Information Protections” and “Inventions” shall apply.  This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
communications between us with respect to such matters; provided, however, to
the extent that any of the obligations set forth in this Proprietary Information
Agreement conflict with those set forth in the Employment Agreement, the terms
and conditions of this Proprietary Information Agreement shall control.. If no
other agreement governs nondisclosure and assignment of inventions during any
period in which I was previously employed or am in the future employed by the
Company as an independent contractor, the obligations pursuant to sections of
this Agreement titled “Confidential Information Protections” and “Inventions”
shall apply.  No

 
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 14

--------------------------------------------------------------------------------

 
 
modification of or amendment to this Agreement, or any waiver of any rights
under this Agreement, will be effective unless in writing and
  signed by me and the Board.  Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

 


This Agreement shall be effective as of the first day of my employment with the
Company.
 
 
 
DENNIS HARSTAD :
 
I have read, understand, and accept this agreement and have been given the
opportunity to Review it with independent legal counsel.
 
 
 
 
 
KL ENERGY CORPORATION:
 
Accepted and agreed:
 
 
 
 
 
/s/ DENNIS HARSTAD
  /s/ Steve Corcoran   (Signature)                               (Signature)    
             By: /s/ Steve Corcoran  Print Name:DENNIS HARSTAD    Title:
President        Date:  February 24, 2010    Date: 24FEB10      
 Address:    3019 Heidiway Lane
             Rapid City, SD 57702
 
 Address:    306 East St. Joseph St
             Suite 200
             Rapid City, SD 57701

 
/s/ D.H.
/s/ S.C.

 
Exhibit 10.6 Page 15

--------------------------------------------------------------------------------

 




EXHIBIT C


NONCOMPETITION AGREEMENT
 
This Noncompetition Agreement (the “Agreement”) is being executed and delivered
as of February 15, 2010 (the “Effective Date”) by DENNIS HARSTAD (“Executive”)
in favor of, and for the benefit of KL ENERGY CORPORATION, a Nevada corporation
(hereinafter, along with its parent, subsidiaries and Affiliates, referred to as
the “Company”) and the other “Indemnitees” (as hereinafter defined).  Certain
capitalized terms used in this Noncompetition Agreement are defined in Section
21.
 
Recitals
 
Whereas, the Company and Executive are executing an Employment Agreement (the
“Employment Agreement”) contemporaneously with the execution and delivery of
this Agreement, pursuant to which Executive will provide key executive-level
employment services to the Company; and
 
Whereas, as a result of Executive’s employment by the Company, he will be
intimately familiar with the Company’s plans, trade secrets, proprietary
information, business activities and operations;
 
Now, Therefore, in order to induce the Company to enter into the Employment
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive agrees to the terms set
forth.
 
Agreement
 
1.
Restriction on Competition.

 
1.1           Executive agrees that, during the Noncompetition Period, he shall
not, and shall not permit any of his Affiliates to:  (a) engage directly or
indirectly in Competition in any Restricted Territory; (b) directly or
indirectly be or become an officer, director, shareholder, owner, co-owner,
Affiliate, partner, promoter, employee, agent, representative, designer,
consultant, advisor, manager, investor, licensor, sublicensor, licensee or
sublicensee of, for or to, or otherwise be or become associated with or acquire
or hold (of record, beneficially or otherwise) any direct or indirect interest
in, any Person or entity that engages directly or indirectly in Competition in
any Restricted Territory; provided, however, that Executive may, without
violating this Section 1, own, as a passive investment, shares of capital stock
of a publicly-held corporation that engages in Competition if the following
three conditions are satisfied: (i) the securities held are actively traded on
an established national securities market in the United States, (ii) the number
of shares of such entity’s equity securities collectively owned beneficially
(directly or indirectly) by Executive and his Affiliates collectively represent
less than one-half of one percent (.5%) of the total number of equity securities
of such entity outstanding, and (iii) neither Executive nor his Affiliates are
otherwise associated directly or indirectly with such entity or with any
Affiliate of such entity.
/s/ D.H.
/s/ S.C.



 
Exhibit 10.6 Page 16

--------------------------------------------------------------------------------

 


2.           No Hiring or Solicitation.  Executive agrees that, during the
Noncompetition Period, he shall not, and shall not permit any of his Affiliates
to: (a) hire a Specified Worker; or (b) directly or indirectly, personally or
through others, encourage, induce, attempt to induce, solicit or attempt to
solicit (on their own behalf or on behalf of any other Person) any Specified
Worker to terminate his/her/its employment or consulting relationship with the
Company.  For purposes of this Section 2, a “Specified Worker” shall mean any
individual who is an employee or contractor of the Company or has been an
employee or contractor of the Company within the preceding six (6) month period.
 
3.           Restriction on Interference with Business.  Executive agrees that,
during Executive’s employment with the Company and after the termination of that
employment for any reason, he will not: (a) discourage, dissuade, induce or
attempt to induce any supplier or customer of the Company not to enter into a
business relationship with the Company or any supplier or customer of the
Company to terminate any of its material relationships with the Company; or (b)
make any public statements or public comments of a defamatory or disparaging
nature regarding the Company or any of its officers, directors, personnel,
products, services, or Affiliates, in any manner likely to be harmful to it or
their business, business reputation or personal reputation.  Nothing in this
Section shall prevent Executive from responding accurately and fully to any
request for information when a response is required by legal process.
 
4.           Confidentiality.  Executive agrees that he shall hold all
Confidential Information in strict confidence and shall fully comply with all
terms and conditions of that certain Employee Proprietary Information And
Inventions Agreement between the Company and Executive of even date herewith..
 
5.           Representations and Warranties.  Executive represents and warrants,
to and for the benefit of the Indemnitees, that: (a) he has full power and
capacity to execute and deliver, and to perform all of his obligations under
this Noncompetition Agreement; and (b) neither the execution and delivery of
this Noncompetition Agreement nor the performance of this Noncompetition
Agreement will result directly or indirectly in a violation or breach of:
(i) any agreement or obligation by which Executive or any of his Affiliates is
or may be bound; or (ii) any law, rule or regulation.  The representations and
warranties provided by Executive shall survive the expiration of the
Noncompetition Period for an unlimited period of time.
 
6.           Specific Performance.  Executive agrees that, in the event of any
breach or threatened breach by him of any covenant or obligation contained in
this Noncompetition Agreement, the Company and each of the other Indemnitees
shall be entitled (in addition to any other remedy that may be available to it,
including monetary damages) to seek and obtain relief pursuant to the provisions
of Sections 8 and 9 of the Employment Agreement.  Executive further agrees that
no Indemnitee shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6, and Executive hereby irrevocably waives any right he may
have to require any Indemnitee to obtain, furnish or post any such bond or
similarly instrument.
 
7.           Indemnification.  Without in any way limiting any of the rights or
remedies otherwise available to any of the Indemnitees, Executive agrees to
indemnify and hold harmless
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 17

--------------------------------------------------------------------------------

 


each Indemnitee against and from any loss, damage, injury, harm, detriment, lost
opportunity, liability, exposure, claim, demand, settlement, judgment, award,
fine, penalty, tax, fee (including attorneys’ fees), charge or expense (whether
or not relating to any third-party claim) that is directly or indirectly
suffered or incurred at any time (whether during or after the Noncompetition
Period) by such Indemnitee, or to which such Indemnitee otherwise becomes
subject at any time (whether during or after the Noncompetition Period), and
that arises directly or indirectly out of or by virtue of, or relates directly
or indirectly to, any inaccuracy in or breach of any representation or warranty
made by them in this Noncompetition Agreement, or any failure on his part to
observe, perform or abide by, or any other breach of, any restriction, covenant,
obligation or other provision contained in this Noncompetition Agreement.
 
8.           Non-Exclusivity.  The rights and remedies of the Company and the
other Indemnitees under this Noncompetition Agreement are not exclusive of or
limited by any other rights or remedies which they may have, whether at law, in
equity, by contract or otherwise, all of which shall be cumulative (and not
alternative).  Without limiting the generality of the foregoing, the rights and
remedies of the Company and the other Indemnitees under this Noncompetition
Agreement, and the obligations and liabilities of Executive under this
Noncompetition Agreement, are in addition to his rights, remedies, obligations
and liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations.  Nothing in this Noncompetition
Agreement shall limit any of Executive’s obligations, or the rights or remedies
of the Company or any of the other Indemnitees, under the Employment Agreement;
and nothing in the Employment Agreement shall limit any of Executive’s
obligations, or any of the rights or remedies of the Company or any of the other
Indemnitees, under this Noncompetition Agreement.  No breach on the part of the
Company or any other party of any covenant or obligation contained in the
Employment Agreement or any other agreement shall limit or otherwise affect any
right or remedy of the Company or any of the other Indemnitees under this
Noncompetition Agreement.
 
9.           Severability.  Any term or provision of this Noncompetition
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction or any arbitral panel declares
that any term or provision hereof is invalid or unenforceable, the parties
hereto agree that the court or arbitral panel making such determination shall
have the power to  limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Noncompetition Agreement shall be enforceable as so modified.  In the event
such court or arbitral panel does not exercise the power granted to it in the
prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 18

--------------------------------------------------------------------------------

 


10.           Specific Acknowledgements.  Executive specifically acknowledges
and agrees that: (a) the promises and restrictive covenants Executive is
providing in this Agreement are reasonable and necessary to the protection of
the Company’s business and to the Company’s legitimate interests in the
protection and preservation of the goodwill and other assets of the Company; and
that, if Executive were to violate the terms of this Agreement, such conduct
would materially and adversely affect the value of the Company and cause the
Company to suffer substantial irreparable harm.
 
11.           Governing Law; Venue.
 
11.1           This Noncompetition Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of South Dakota
(without giving effect to principles of conflicts of laws).
 
11.2           The provisions of Sections 8 and 9 of the Employment Agreement
shall apply to this Noncompetition Agreement.
 
11.3           EXECUTIVE IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS NONCOMPETITION AGREEMENT
OR THE ENFORCEMENT OF ANY PROVISION OF THIS NONCOMPETITION AGREEMENT.
 
12.           Waiver.  No failure on the part of the Company or any other
Indemnitee to exercise any power, right, privilege or remedy under this
Noncompetition Agreement, and no delay on the part of the Company, or any other
Indemnitee in exercising any power, right, privilege or remedy under this
Noncompetition Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  No Indemnitee shall be deemed to
have waived any claim of such Indemnitee arising out of this Noncompetition
Agreement, or any power, right, privilege or remedy of such Indemnitee under
this Noncompetition Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such Indemnitee; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.
 
13.           Successors and Assigns.  The Company and/or the other Indemnitees
may freely assign any or all of its rights under this Noncompetition Agreement,
at any time, in whole or in part, to any Person without obtaining the consent or
approval of Executive or of any other Person.  This Noncompetition Agreement
shall be binding upon Executive and each of his heirs, executors, estate,
personal representatives, successors and assigns, and shall inure to the benefit
of the Company and the other Indemnitees.
 
14.           Further Assurances.  Executive shall (at his sole expense) execute
and/or cause to be delivered to each Indemnitee such instruments and other
documents, and shall (at the their sole expense) take such other actions, as
such Indemnitee may reasonably request at any time (whether during or after the
Noncompetition Period) for the purpose of carrying out or evidencing any of the
provisions of this Noncompetition Agreement.
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 19

--------------------------------------------------------------------------------

 
 
15.           Attorneys’ Fees.  If any legal action or other legal proceeding
relating to this Noncompetition Agreement or the enforcement of any provision of
this Noncompetition Agreement is brought against Executive, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and disbursements
(in addition to any other relief to which the prevailing party may be entitled).
 
16.           Captions.  The captions contained in this Noncompetition Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Noncompetition Agreement and shall not be referred to in connection with the
construction or interpretation of this Noncompetition Agreement.
 
17.           Construction.  Whenever required by the context, the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.  Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Noncompetition Agreement.  Neither
the drafting history nor the negotiating history of this Noncompetition
Agreement shall be used or referred to in connection with the construction or
interpretation of this Noncompetition Agreement.  As used in this Noncompetition
Agreement, the words “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, and shall be deemed to be followed by
the words “without limitation.” Except as otherwise indicated in this
Noncompetition Agreement, all references in this Noncompetition Agreement to
“Sections” are intended to refer to Sections of this Noncompetition Agreement.
 
18.           Survival of Obligations.  Except as specifically provided herein,
the obligations of Executive under this Noncompetition Agreement (including his
obligations under Sections 7 and 14) shall survive the expiration of the
Noncompetition Period.  The expiration of the Noncompetition Period shall not
operate to relieve Executive of any obligation or liability arising from any
prior breach of any provision of this Noncompetition Agreement.
 
19.           Obligations Absolute.  Executive’s obligations under this
Noncompetition Agreement are absolute and shall not be terminated or otherwise
limited by virtue of any breach (on the part of the Company any other Indemnitee
or any other Person) of any provision of the Employment Agreement or any other
agreement, or by virtue of any failure to perform or other breach of any
obligation of the Company, Executive, any other Indemnitee or any other Person.
 
20.           Amendment.  This Noncompetition Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered on behalf of Executive and the Company (or any
successor to the Company).
 
21.           Defined Terms.  For purposes of this Noncompetition Agreement:
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 20

--------------------------------------------------------------------------------

 


21.1           “Affiliate” means, with respect to any specified Person, any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.
 
21.2           “Competing Business” means (a) the design, development, sale,
distribution, marketing or promotion of process technologies designed to
facilitate the conversion of cellulose derived from biomass into Cellulosic
Based Ethanol (CBE) and those CBE derived products or services offered by the
Company as of the date of this Agreement, and any other CBE derived product or
service designed, developed, distributed, promoted, marketed, or sold or any CBE
derived product or service under development by the Company, at any time during
Executive’s employment with the Company, and (b) if employed by or acting as an
officer, director or manager of an Affiliate of the Company, the CBE derived
products or services designed, developed, distributed, promoted, marketed, or
sold or any CBE derived product or service under development by such
Affiliate(s), at any time during Executive’s employment with such Affiliate.
 
21.3           A Person shall be deemed to be engaged in “Competition” if such
Person, or any of such Person’s subsidiaries or Affiliates is engaged in a
Competing Business.
 
21.4           “Confidential Information” means any and all Confidential
Information as defined in that Employee Proprietary Information And Inventions
Agreement executed by Executive in connection with his employment with the
Company.
 
21.5           “Indemnitees” shall include: (i) the Company; (ii) each Person
who is or becomes an Affiliate of the Company; and (iii) the successors and
assigns of each of the Persons referred to in clauses “(i)” and “(ii)” of this
sentence.
 
21.6           “Noncompetition Period” shall mean the period commencing on the
Effective Date and ending on the date which is twelve (12) months from the date
Executive’s employment with the Company, or any subsidiary or Affiliate thereof
or their respective successors or assigns is terminated for any reason; provided
however, that in the event of any breach on the part of the Executive of any
provision of this Noncompetition Agreement, in addition to all other rights and
remedies available to the Indemnitees in law, equity or by agreement, the
Noncompetition Period shall be automatically extended by a number of days equal
to the total number of days in the period from the date on which such breach
shall have first occurred through the date as of which such breach shall have
been fully cured.
 
21.7           “Person” means any: (i) individual; (ii) corporation, general
partnership, limited partnership, limited liability partnership, trust, company
(including any limited liability company or joint stock company) or other
organization or entity; or (iii) governmental body or authority.
 
21.8           “Restricted Territory” means each country within North America,
as well as any other country in which the Company conducts, has conducted, or
demonstrably intends to conduct Business, during the period of Executive’s
Employment Agreement and as of the Termination Date
 
/s/ D.H.
/s/ S.C.

Exhibit 10.6 Page 21

--------------------------------------------------------------------------------


 
 
 
22.           Counterparts/Facsimiles.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Facsimile or PDF
signatures shall be deemed as enforceable as originals.
 
[signature page follows]
 
/s/ D.H.
/s/ S.C.


 
Exhibit 10.6 Page 22

--------------------------------------------------------------------------------

 


In Witness Whereof, Executive duly executes and delivers this Noncompetition
Agreement as of the date first above written.

 

  DENNIS HARSTAD           /s/  Dennis Harstad          Address:  
3019 Heidiway Lane
Rapid City, SD 57702
                  
         Telephone No.:
 ( 605 ) 430-1496
   Facsimile: 
 ( 605 ) 718-1372
              kl energy corporation                    
By:
/s/ Steve M. Corcoran
        Its:
President

 
/s/ D.H.
/s/ S.C.
 
Exhibit 10.6 Page 23

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 